DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/12/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201821654999.1 application as required by 37 CFR 1.55.  The Office failed to retrieve the document as per the Priority Document Exchange dated 03/12/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5, the prior art of record does not teach nor suggest in the claimed combination a contactor, comprising: a housing; a static iron core, a movable iron core, and a contact holder positioned in the housing and configured to actuate a plurality of contacts of a contact module when the contact module is attached to the housing, wherein the static iron core is fixed to the housing, the movable iron core and the static iron core are disposed opposite to each other, and the contact holder is fixed to the movable iron core; and a built-in switch positioned in the housing, wherein the built-in switch comprises a static contact piece fixed to the housing and a moving contact piece fixed to the contact holder, and the contact holder is configured to drive the moving contact piece to move so as to switch an on/off state of the built-in switch, In re: Guo et al. Filed: October 10, 2019wherein the housing comprises a first side plate and a second side plate disposed opposite to each other, wherein the first side plate has a first clamping slot and a first toggle through hole, wherein the contact holder has a first toggle recess corresponding to the first toggle through hole, wherein the second side plate has a second clamping slot and a second toggle through hole, and wherein the contact holder has a second toggle recess corresponding to the second toggle through hole; wherein the contactor further comprises a first switch detachably mounted on the first side plate, the first switch comprising a first buckle and a first toggle rod, wherein the first buckle is positioned in the first clamping slot, and the first toggle rod passes through the first toggle through hole and is positioned in the first toggle recess; and wherein the contactor further comprises a second switch detachably mounted on the second side plate, the second switch comprising a second buckle and a second toggle rod, wherein the second buckle is positioned in the second clamping slot, and the second toggle rod passes through the second toggle through hole and is positioned in the second toggle recess.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 9, the prior art of record does not teach nor suggest in the claimed combination a contactor, comprising: a housing a static iron core, a movable iron core, and a contact holder positioned in the housing and configured to actuate a plurality of contacts of a contact module when the contact module is attached to the housing, wherein the static iron core is fixed to the housing, the movable iron core and the static iron core are disposed opposite to each other, and the contact holder is fixed to the movable iron core; and a built-in switch positioned in the housing, wherein the built-in switch comprises a static contact piece fixed to the housing and a moving contact piece fixed to the contact holder, and the contact holder is configured to drive the moving contact piece to move so as to switch an on/off state of the built-in switch, wherein the housing comprises an electrode top plate and a mounting base plate that are disposed opposite to each other and perpendicular to a moving direction of the contact holder, the electrode top plate having a contact holder through hole; and the contactor further comprises the contact module detachably mounted on the electrode top plate; and a contact operating part fixedly connected to the contact holder, the contact operating part extending out from the contact holder through hole and being connected to the contact module, and the contact operating part being configured to drive the contact module so as to switch an on/off state of the plurality of contacts of the contact module.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/08/2022, with respect to currently amended claims 2 and 5-14 are have been fully considered and are persuasive.  The previous rejection(s) of claims 2 and 5-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837